Citation Nr: 0605673	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  96-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection by aggravation of a pre-
existing head injury.

2. Entitlement to an effective date prior to April 1, 1998, 
for service connection for tinnitus.

3. Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1966 and from June 1968 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1992, the RO 
denied service connection by aggravation of a pre-existing 
head injury.  The veteran appealed, and in October 1998 the 
Board remanded the claim to the RO to consider the claim de 
novo without regard to finality because the veteran had 
timely filed a notice of disagreement in July 1992 to the 
April 1992 rating decision.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The veteran is also appealing a February 2002 rating decision 
in which the RO granted service connection for tinnitus.  The 
RO assigned an effective date of service connection for 
tinnitus of April 1, 1998, and rated the tinnitus 10 percent 
disabling.  The veteran is appealing both the effective date 
of service connection and the rating of tinnitus. 

In November 2005, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record. 

At the hearing, the veteran withdrew from his appeal the 
issue of an initial compensable rating for service-connected 
hearing loss.  Under 38 C.F.R. § 20.204(b), the issue has 
been properly withdrawn is not before the Board. 

On the claim for increase for tinnitus, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), that 
reversed a decision of the Board of Veterans' Appeals, which 
concluded that no more than a single 10-percent disability 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  The United 
States Department of Veterans Affairs disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought.  Once a final decision is reached on 
appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.  



FINDINGS OF FACT

1. The pre-existing residuals of a head injury were not 
aggravated by service.  

2. A claim of service connection for tinnitus was not 
received prior to April 1, 1998.  


CONCLUSIONS OF LAW

1. Residuals of a pre-existing head injury were not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) 
(West 2002); 38 C.F.R. § 3.306 (2005).

2. The criteria for an effective date prior to April 1, 1998, 
for service connection for tinnitus have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2005).





VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. In this case, the initial rating 
decisions by the RO occurred before the enactment of the VCAA 
in November 2000. The Court also made it clear that where, as 
in this case on the issue of service connection for residuals 
of a head injury, VCAA notice was not mandated at the time of 
the initial RO rating decision in 1992, the RO did not err in 
not providing such notice.  Pelegrini at 120; VAOPGCPREC 7-
2004. The Court did state that an appellant does have the 
right to VCAA content-complying notice and proper subsequent 
VA process.

Service Connection

In this case, in July 2001, the RO provided VCAA notice by 
letter on the claim of service connection for residuals of a 
head injury.  The notice informed the veteran of the evidence 
needed to substantiate the claim of service connection by 
aggravation, namely, evidence of an injury or disease was 
made worse during service.  The veteran was informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  In the supplemental statement of the case, dated in 
February 2002, the RO cited 38 C.F.R. § 3.159 with the 
provision that the claimant may provide any evidence in his 
possession that pertained to a claim.  

As the VCAA notice on the claim of service connection for 
residuals of a head injury came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims as he had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issues at a hearing, which he did too.  For these 
reasons, the veteran has not been prejudiced by timing of the 
VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On the claims of service connection for hearing loss and 
tinnitus, the RO did provide pre-adjudicatory VCAA notice by 
letter in July 2001.  The notice informed the veteran of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service. The veteran was 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain the 
records on his behalf.  In the statement of the case, dated 
in January 20005, the RO cited 38 C.F.R. § 3.159 with the 
provision that the claimant may provide any evidence in his 
possession that pertained to a claim. 

As for the timing of the provisions of 38 C.F.R. § 3.159 that 
came after the initial adjudication, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  However the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims as he had the opportunity to submit 
additional argument and evidence, which he did.  He also 


addressed the issues at a hearing before the Board.  For 
these reasons, the veteran has not been prejudiced by timing 
of the notice of 38 C.F.R. § 3.159.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005). 

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice). 

Effective Date 

With regard to the claim for an earlier effective date of 
service connection for tinnitus, a separate VCAA notice as to 
this claims is not required.  VAOPGCPREC 8-2003 (If, in 
response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO did obtain the veteran's 
service medical records, and VA and non-VA medical records 
identified by the veteran, as well as records from the Social 
Security Administration.  As the veteran has not identified 
any additional evidence pertinent to his claims, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.   See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  The Court has 
recently held that the presumption of soundness may only be 
rebutted where there is clear and unmistakable evidence that 
the condition both preexisted service and was not aggravated 
by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

Factual Background

The service medical records for the first period of service 
with the Marine Corps include a report of entrance 
examination report, showing that the head and neurological 
evaluations were normal.  An accompanying report of medical 
history revealed no relevant symptoms or medical history.  In 
the first week of basic training in September 1966, the 
veteran reported to sick call because he had experienced a 
seizure.  He indicated that in the previous year he had been 
told by a physician that he had epilepsy and he had 10 to 15 
petit mal seizures.  A neurological examination and a skull 
X-ray were within normal limits.  A Medical Board found the 
veteran unfit for duty because of the epileptic seizure that 
existed prior to service and had not been aggravated by 
service.  The veteran was then separated from service because 
of the pre-existing disability. 

The service medical records also contain the veteran's 
statement that at the time he was recruited he had reported 
the seizures, but the recruiter instructed him not to report 
the history because he had been symptom-free during the 
previous six months.  

In the interim between the first and second periods of a 
service, a private physician, S.L., M.D., reported that the 
veteran was referred for a neurological examination in 
February 1967 for dizziness, headaches, and a possible 
seizure disorder.  History included a head injury during a 
bicycle accident in 1960 in which the veteran was unconscious 
for several minutes; in June 1964, he began to experience 
bouts of vertigo associated with nausea and headaches that 
were occasionally severe, which lasted three to four hours or 
sometimes up to a day and as frequent as a few a week; in 
March 1965, an electroencephalogram (EEG) showed generalized 
paroxysmal dysrhythmia, and he was placed on anticonvulsant 
medication as a precaution.  The physician noted that no 
convulsive episodes had been observed.  The physician 
reported that an EEG revealed generalized paroxysmal 
abnormality consistent with a susceptibility to seizures.  
The physician expressed the opinion that there was no 
clinical evidence of any seizure or neurological disorder, 
that the headaches were tension headaches with no 
intracranial disease, and that there was no neurological 
disease to explain the episodes of vertigo. 

The service medical records for the second period of service 
with the Army include a March 1967 report of neurological 
consultation, conducted prior to active duty to evaluate the 
veteran's history of dizziness, headaches, and convulsive 
disorder.  The pertinent finding was no disqualifying seizure 
disorder, and the veteran was found fit for duty.  

On entrance examination in March 1968, the veteran gave a 
history of dizziness or fainting spells, headache, head 
injury, and epilepsy.  On the basis of the March 1967 
neurological consultation, the veteran was found physically 
qualified for service. In June 1968, the veteran complained 
of dizziness and headaches.  A neurological examination, an 
EEG, and a skull X-ray were normal.    

In September 1968, the veteran was referred to a Medical 
Board because of complaints of chronic severe headaches 
associated with dizziness and feelings of faintness.  The 
Medical Board reviewed the veteran's history, which was 
essential the same as the history reported in the February 
1967 neurological examination.  The diagnosis was severe and 
chronic headaches associated with feelings of weakness and 
dizziness.  It was reported that the veteran's headaches and 
dizziness had not significantly changed since his induction.  
The Medical Board found that the veteran had been erroneously 
accepted for service because he did not meet the medical 
standards.  The Medical Board found that the headaches and 
dizziness were not incurred in the line of duty, that the 
headaches and dizziness existed prior service and were not 
aggravated by service. 

After service, the medical records included both VA and non-
VA records, dated between 1972 and 2005, and records of the 
Social Security Administration (SSA). This evidence is 
summarized as follows.  In February 1988, D.P.W., MD, 
reported that the veteran was not a disability after a review 
of the veteran's history of post-concussion headaches and 
vertigo.  A CT of the brain was normal. 

Private medical records disclose that in July 1996 the 
veteran was in a motor vehicle accident.  The diagnostic 
impressions included possible closed head injury.  The post-
accident symptoms included headaches. 

Records of a private neurologist, K.O., MD, dated in 1996 and 
1997, disclose that the veteran was make slow progress from 
his accident in 1996 MVA.  His complaints included headache 
and dizziness, and the pertinent finding was post concussion 
syndrome.  

VA records, dated in August 1999, disclose that the veteran 
complained of vertigo, which got him discharged from the 
Army.    

In February 2003, the RO requested a VA medical opinion under 
38 C.F.R. § 20.901(a) as to whether the residuals of the head 
injury were chronically worsened and/or aggravated by either 
of his periods of active duty.  

In reply, after a review of the entire claims folder, the 
Acting Chief of Neurology at a VA Medical Center expressed 
the opinion that it was less likely that the veteran's head 
injury residuals were chronically worsened or aggravated by 
his periods of military service in 1966 and in 1968.    

Analysis

The veteran argues that he is entitled to service connection 
for aggravation of a pre-existing head injury.  Specifically, 
he argues that during his first period of active duty he was 
hit in the head by fellow Marines while he was awaiting 
discharge.  He asserts that he was billeted with Marines who 
had just returned from Vietnam, and that they beat and 
slapped him when they found out that he was to be discharged 
from service due to a medical problem.

Although residuals of a head injury were not noted on 
entrance examination to the first period of service, within 
one week of entering service, the veteran did provide a 
history of seizure activity prior to service.  A Medical 
Board then found the veteran unfit for duty because of the 
epileptic seizure that existed prior to service.  In February 
1967, in the interim between the two periods of service, a 
private physician reported a detailed history of the 
veteran's head injury during a bicycle accident in 1960 in 
which the veteran was unconscious; after which he began to 
experience bouts of vertigo associated with nausea and 
headaches that were occasionally severe, which lasted three 
to four hours or sometimes up to a day and as frequent as a 
few a week.  There was also reference to an 
electroencephalogram in 1965, showing generalized paroxysmal 
dysrhythmia.  The findings of the Medical Board during the 
first period of service and the findings in February 1967 
constitute clear and unmistakable evidence that the veteran 
had a pre-existing head injury prior to his first period of 
active duty.  

The remaining question is whether there is clear and 
unmistakable evidence that the pre-existing residuals of a 
head injury were aggravated by the first period of service.  

The body of evidence, consisting of the Medical Board report 
during the first period of service, the February 1967 
neurological report with the finding of no clinical evidence 
of a neurological disorder or intracranial disease, and the 
March 1967 service neurological report with no evidence of a 
neurological disease, constitute clear and unmistakable 
evidence the veteran's pre-existing residuals of a head 
injury were not aggravated by his first  period of service, 
that is, there is no evidence of a permanent increase in the 
underlying condition, as contrasted to the temporary 
worsening of symptoms.  Moreover, the Medical Board found the 
veteran unfit for duty because of the epileptic seizure that 
existed prior to service that had not been aggravated by 
service.  Stated differently, the veteran had symptoms of 
dizziness and headaches prior to the first period of service, 
and he had similar symptoms during his first period of 
service, but there was no change in the underlying condition 
over that which pre-existed service. 

As for the second period of service, the Medical Board report 
during the first period of service, the February 1967 
neurological report, the March 1967 service neurological 
report, and the September 1968 Medical Board report 
constitute clear and unmistakable evidence that the veteran 
had a pre-existing head injury prior to the second period of 
service. 

As above, the remaining question is whether there is clear 
and unmistakable evidence that the pre-existing residuals of 
a head injury were aggravated by the second period of 
service.

The service medical records show that in September 1968 the 
veteran was referred to a Medical Board because of complaints 
of chronic severe headaches associated with dizziness and 
feelings of faintness.  The diagnosis was severe and chronic 
headaches associated with feelings of weakness and dizziness.  
It was reported that the veteran's headaches and dizziness 
had not significantly changed since his induction.  And the 
Medical Board found that the veteran had been erroneously 
accepted for service because he did not meet the medical 
standards.  The Medical Board found that the headaches and 
dizziness were not incurred in the line of duty, that the 
headaches and dizziness existed prior service and were not 
aggravated by service.

After service in 1988, history included post-concussion 
headaches associated with vertigos.  In 1996, the veteran had 
sustained an intercurrent injury in vehicle accident, 
resulting in a post-concussion syndrome with complaints of 
headaches, and dizziness.  VA records show occasional 
complaints of vertigo associated with tinnitus or ear 
problems (2004) and headaches (2005). 

Finally, the Acting Chief of Neurology at a VA Medical 
Center, after a review of the entire record, expressed the 
opinion that the residuals of the head injury were not 
chronically worsened or aggravated by either the first or the 
second period of service.  This medical opinion is 
uncontroverted.  Based on the above body of evidence, there 
is clear and unmistakable evidence that the residuals of the 
head injury were not aggravated during either period of 
service. 

In summary, to the extent that the veteran may have had 
seizure-like symptoms associated with the residuals of a head 
injury prior to his first period of service, there is no 
subsequently competent medical evidence to show that the 
veteran currently has a seizure disorder.  To the extent that 
symptoms of headache and vertigo were documented during both 
periods of service, which were similar to symptoms prior to 
service, the long period without documented symptoms after 
service opposes rather than supports the claim of 
aggravation.  And there is no competent medical diagnosis or 
opinion that supports service connection by aggravation.  
Based on the above body of evidence, there is clear and 
unmistakable evidence that the residuals of the head injury 
were not aggravated during either period of service. 

As for the entry in the August 1999 VA record that the 
veteran's vertigo was clearly exacerbated and caused his 
discharge from the Army, while dizziness was documented 
during the second period service, there is clear and 
unmistakable evidence that the symptoms represented only a 
temporary worsening as contrasted to a permanent increase in 
severity that is required to support a finding of service 
connection by aggravation. 

For the above reasons, there is clear and unmistakable 
evidence that the residuals of a head injury were not 
aggravated by either period of service. 

Effective Date for Service-Connected Tinnitus

In February 2002, the RO granted service connection for 
tinnitus and assigned an effective date of April 1, 1998, 
when the veteran raised the issue before the Board at his 
hearing on April 1, 1998.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In this case, there is no communication, formal or informal, 
that could be interpreted as a claim of service connection 
for tinnitus prior to April 1, 1998.  Prior to April 1998, 
the veteran had raised the issues of service connection for 
hearing loss and residuals of a head injury; however, there 
is no communication from the veteran that was received prior 
to April 1, 1998, that may be construed as indicating intent 
to seek or apply for service connection for tinnitus.  Thus, 
the Board finds no legal basis for awarding service 
connection for tinnitus any earlier than April 1, 1998.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.400.

While the file contains private medical records, dated as 
early as 1981, which show tinnitus, the records were not 
received by VA until April 1, 1998, when the veteran 
submitted the records at his hearing.  The effective date of 
the award of service connection is not based on the date of 
the earliest medical evidence demonstrating a disability, but 
on the date that the application upon which service 
connection was eventually awarded was filed, which in this 
case was April 1. 1998.    

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date prior to 
April 1, 1998, for service connection for tinnitus.  38 
U.S.C.A. § 5107(b).  

ORDER

Service connection by aggravation for residuals of a pre-
existing head injury is denied.

An effective date prior to April 1, 1998, for service 
connection for tinnitus is denied.



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


